Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-12, 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sass et al. 4358344 in view of Dacombe article.
Sass teaches, especially in col. 2, heating coal at an overlapping (and thus obvious) time period and temperature. Volatiles are removed and the article establishes that fragmentation occurs. The effects not discuss (claims 4, 9 and 24-29) are deemed possessed since the same steps are performed on the same material. 14 mesh is about 1.5 mm. Claim 6 reads upon dust formation. In so far as the original coal contained iron, claim 11 is possessed; treating an iron-rich coal is obvious to make the desired product. Claims 30 and 31 are obvious to provide sources of the pyrolysis gas. For claim 7, pyrolysis of organic materials is a well known occurrence, ie carbon black production.
As to the newly claimed oxygen levels, they are obvious to assure the ‘substantially free of oxygen’ atmosphere desired by Sass.

Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive.
The article is not being ‘combined’ with Sass, it is simply evidence that fracture occurs. There is no ‘modification’ of Sass. The argument that the temperature of Sass is not high enough is not persuasive, in view of 2800 F being 1538 C. Note also the high temperatures used in the examples.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736